          Case 5:18-cr-00435-XR Document 169 Filed 03/19/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                        §
                                                §
VS                                              §                   NO. SA: 18-CR-00435-XR-3
                                                §
BRANDON MORRIS                                  §


                            DEFENDANT’S MOTION FOR BOND

TO THE HONORABLE UNITED STATES DISTRICT JUDGE, WESTERN DISTRICT OF
TEXAS, SAN ANTONIO DIVISION:


COMES NOW BRANDON MORRIS, Defendant in the above-entitled and numbered cause, by

and through his attorney, files this Motion for Bond in the above-entitled and numbered cause

and in support hereof, Defendant would show the following, to wit:

                                                 I.

        Mr. Morris is currently detained at the Karnes County Detention and is scheduled for

docket call on April 15, 2021 and for trial on April 24, 2021.

                                                 II.

        On June 14, 2018 the defendant waived his detention hearing on the advice of counsel

and has been held without bond. The defendant has been held for approximately two (2) years

and nine (9) months without trial or conviction in violation of his constitutional rights to due

process. The effects of the COVID-19 pandemic have put the Defendant for further prolonged

pretrial incarceration.

                                                III.

        The Defendant respectfully request to be released on bond to prevent undue, coercive,

and oppressive incarceration prior to trial; to minimize anxiety and concern accompanying public
          Case 5:18-cr-00435-XR Document 169 Filed 03/19/21 Page 2 of 4




accusation; and to limit the possibilities that long delay will impair the ability of an accused to

defend himself.

       If the Defendant cannot be immediately released on bond then the defendant respectfully

requests his detention hearing be reopened in accordance with Unites States v Clark, 865 F.2d

1433, 1437 (4th Cir 1989).

                                                 IV.

       Mr. Morris respectfully request that he be released on bond under such conditions as will

reasonably assure his appearance as required and will assure the safety of any other person of the

community.



WHEREFORE, premise considered, the Defendant respectfully request that his bond hearing be

reopened and the he be granted bond while awaiting trial.



                                                       Respectfully Submitted,

                                                       LAW OFFICES OF ALAN BROWN
                                                       222 MAIN PLAZA
                                                       SAN ANTONIO, TX 78205
                                                       210-227-5103 (P)
                                                       210-225-2481 (F)
                                                       federal@alanbrownlawoffices.com


                                                                  /S/
                                                       ALAN BROWN
                                                       BAR NO. 03090000
         Case 5:18-cr-00435-XR Document 169 Filed 03/19/21 Page 3 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 19th day of March 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send notification of such filing to

the following:

U.S. Attorney’s Office
601 NW Loop 410, Suite 600                                   /S/
San Antonio, Texas 78216                               ALAN BROWN
          Case 5:18-cr-00435-XR Document 169 Filed 03/19/21 Page 4 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                        §
                                                §
VS                                              §                NO. SA: 18-CR-00435-XR-3
                                                §
BRANDON MORRIS                                  §


                                             ORDER

       On this date came to be considered Defendant’s Motion for Bond. After consideration of

same, the Court is of this opinion that said Motion is hereby:

                                    GRANTED          DENIED

IT IS HEREBY FURTHER ORDERED THAT: _________________________________

______________________________________________________________________________

_________________________________________________________________.

       SIGNED and ENTERED on this the                day of                , 2021.



                                                          ______________________________
                                                          U.S. DISTRICT JUDGE
